

Execution Copy


AGREEMENT RE: SECURED NOTES


THIS AGREEMENT RE: SECURED NOTES (this “Agreement”) is made and entered into as
of January 22, 2019, among HC2 Station Group, Inc., a Delaware corporation, and
HC2 LPTV Holdings, Inc., a Delaware corporation (each a “Borrower” and,
together, the “Borrowers”), Great American Life Insurance Company, an Ohio
corporation (“GALIC”) and Great American Insurance Company, an Ohio corporation
(“GAIC”; each of GALIC and GAIC, a “Lender” and, collectively, the “Lenders”
and, together with the Borrowers, each a “Party” and collectively, the
“Parties”).
W I T N E S S E T H:
WHEREAS, on August 7, 2018, the Parties entered into a Secured Note attached as
Exhibit A hereto pursuant to which the Lenders loaned $35 million aggregate
principal amount to the Borrowers, on the terms set forth therein (as amended
hereby, the “Original Secured Note”);
WHEREAS, the Borrowers wish to borrow an additional $7.5 million, and the
Parties wish to execute a new Secured Note in an aggregate principal amount of
$7.5 million in the form of Exhibit B hereto, with terms (other than aggregate
principal amount) substantially consistent with the Original Secured Note (the
“New Secured Note” and, together with the Original Secured Note, the “Secured
Notes”);
WHEREAS, the Parties wish to amend the Original Secured Note as set forth herein
to, among other things, permit the issuance of the New Secured Note and to
permit the issuance of certain additional secured notes on the terms set forth
herein (each, an “Additional Secured Note” and, collectively, the “Additional
Secured Notes”); and
WHEREAS, in consideration for the issuance of the New Secured Note and the
amendments to the Original Secured Note, the Borrowers wish to pay the Lenders a
fee as set forth herein.
Capitalized terms used and not otherwise defined herein shall have the
respective meanings set forth in Original Secured Note.
In consideration of the premises, the mutual covenants, and the agreements
hereinafter set forth and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties covenant, agree
represent, as applicable, as follows:
Section 1. Certain Amendments to the Original Secured Note.
(a) Amendments.
(i) The following defined terms contained in the Original Secured Note are
hereby amended and restated in their entirety as follows:




-1-



--------------------------------------------------------------------------------




“Permitted Indebtedness” means (i) the indebtedness incurred pursuant to (a)
this Note, (b) the US $7,500,000 secured note, dated as of January 22, 2019,
among the Borrowers and the Lenders and (c) any additional notes secured by the
Collateral in an aggregate principal amount not to exceed $7,500,000, (ii)
indebtedness in respect of Capital Lease Obligations and Purchase Money
Obligations, in an aggregate principal amount not to exceed $5,000,000,
financing an acquisition, construction, repair, replacement, lease or
improvement of a fixed or capital asset incurred by any Borrower after the
acquisition, construction, repair, replacement, lease or improvement of the
applicable asset and (iii) subordinated intercompany indebtedness between the
Borrowers.
“Permitted Liens” means (i) Liens securing indebtedness incurred pursuant to
clause (i) of the definition of “Permitted Indebtedness,” (ii) Liens of lessors,
lessees, sublessors, sublessees, licensors or licensees arising under real
estate lease or license arrangements entered into in the ordinary course of
business of the Borrowers, (iii) inchoate mechanics and similar Liens for labor,
materials or supplies to the extent securing amounts which are not yet due and
payable, (iv) Liens under Capital Lease Obligations, provided, that (1) any such
Lien attaches to such property concurrently with the acquisition thereof and (2)
such Lien attaches solely to the property so acquired in such transaction (and
the proceeds therefrom), (v) Liens for taxes, assessments and other governmental
charges or levies (1) not yet due or for which installments have been paid based
on reasonable estimates pending final assessments or (2) the validity,
applicability or amount of which is being contested diligently and in good faith
by appropriate proceedings by that Person and in respect of which adequate
reserves under GAAP are established and maintained and (vi) Liens on equipment
arising from precautionary UCC financing statements regarding operating leases
of equipment.
Section 2. Fees and Expenses.
(a) Fees. As consideration for the Lenders’ agreement to fund the New Secured
Note and amend the Original Secured Note as set forth herein, the Borrowers
jointly and severally agree to pay, at the time of funding of the New Secured
Note, the Lenders an aggregate fee equal to the amount set forth on Schedule I
hereto.
(b) Expenses. The Borrowers jointly and severally agree to pay to the Lenders
the costs and expenses (excluding, for the avoidance of doubt, net income and
other taxes) incurred by the Lenders, including legal fees, in connection with
(i) preparation, negotiation, and execution of this Agreement, the New Secured
Note and any other documents executed in connection herewith, (ii) the
transactions contemplated by this Agreement, including, but not limited to
amendments to the Original Secured Note, and any other document executed in
connection herewith, (iii) monitoring a Lender’s rights with respect to its
obligations under this Agreement and (iv) the issuance of any Additional Secured
Notes.




-2-



--------------------------------------------------------------------------------




Section 3. Additional Secured Notes.
(a) Issuance of Additional Secured Notes. Notwithstanding anything to the
contrary herein or in the Secured Notes, without the consent of or prior notice
to the Lenders, the Borrowers shall be permitted to issue one or more Additional
Secured Notes to one or more additional lenders (each, an “Additional Lender”
and, collectively, the “Additional Lenders”) secured by the same Collateral as
the Secured Notes and otherwise on substantially the same terms as the Secured
Notes (including an interest rate not to exceed 8.5% per annum, a default rate
not to exceed 2.0% per annum and a maturity date not earlier than the Maturity
Date of the Original Secured Note) and in an aggregate principal amount not to
exceed $7.5 million.
(b) Collateral Matters.
(i) The obligations of each Lender and any Additional Lender under the Secured
Notes and any Additional Secured Note, respectively, shall be secured by the
Collateral on a pari passu basis, with any proceeds from the Collateral however
received to be distributed (after deducting any reasonable costs and expenses
incurred by any Lender in connection with the administration or disposition of
Collateral or any proceeds therefrom) among the Lenders and any Additional
Lender pro rata in accordance with the respective obligations then outstanding
under the Secured Notes and any Additional Secured Note, as applicable.
(ii) Only the Lenders may act or refrain from acting with respect to the
Collateral or any proceeds therefrom. Without the express written consent of the
Lenders, no Additional Lender shall attempt any action to take possession of,
exercise any right, remedy or power with respect to, or otherwise take any
action to enforce its security interest in or realize upon, or take any other
action available to it in respect of, any Collateral (provided, however, that
the foregoing shall not prohibit any Additional Lender from taking any action to
perfect its security interest in the Collateral, including by filing UCC
financing statements).
(iii) Neither Lender shall have by reason of this Agreement or any other related
document a fiduciary relationship with respect to any Additional Lender, and
each Additional Lender hereby waives and releases each Lender from all claims
and liabilities arising pursuant to any Lender’s role under this Agreement or
any related document.
Section 4. Representations and Warranties.
(a) Representations and Warranties of the Borrowers. Each Borrower hereby
represents and warrants as of the date hereof as follows:
(i) Each Borrower is a corporation, duly organized, validly existing and in good
standing under the Laws of Delaware and has the power and authority to own its
property and to carry on its business in each jurisdiction in which such
Borrower does a material volume of business.




-3-



--------------------------------------------------------------------------------




(ii) Each Borrower has full power and authority to execute and deliver this
Agreement and to incur and perform the obligations provided for herein, all of
which have been duly authorized by all proper and necessary action of the board
of directors of such Borrower. No consent or approval of any public authority or
other third party is required as a condition to the validity of this Agreement,
and each Borrower is in compliance with all Laws and regulatory requirements to
which it is subject.
(iii) This Agreement constitutes the valid and legally binding obligation of
each Borrower, enforceable against such Borrower in accordance with its terms.
(iv) There is no charter, bylaw, stock provision, partnership agreement or other
document pertaining to the organization, power or authority of each Borrower and
no provision of any existing agreement, mortgage, indenture or contract binding
on such Borrower or affecting its property, which would conflict with or in any
way prevent the execution, delivery or carrying out of the terms of this
Agreement.
(v) The financial statements of each Borrower as of and for the fiscal quarter
and nine months ended September 30, 2018 previously delivered to the Lenders
fairly present, in all material respects, the financial condition, results of
operations, shareholders’ equity and cash flows of such Borrower in accordance
with GAAP and do not contain any untrue statement of a material fact or omit to
state a material fact necessary in order to make the statements contained
therein, in light of the circumstances under which they were made, not
misleading.
(vi) Except as disclosed to the Lenders on Schedule 7.3(d) to the New Secured
Note, (a) there is no action, claim, notice of violation, order to show cause,
complaint, investigation, or proceeding involving any Borrower pending or, to
the knowledge of any Borrower threatened before any court or Governmental
Authority, agency or arbitration authority or (b) there is no outstanding
decree, decision, judgment, or order that has been issued by any court,
Governmental Authority, agency or arbitration authority against such Borrower or
its FCC Licenses.
(vii) (a) Each of the FCC Licenses issued to any Borrower is valid, binding, in
full force and effect, and enforceable by such Borrower in accordance with its
terms; (b) any Borrower that is the holder of each such FCC License has
performed all obligations thereunder in all material respects and has not
received written notice of intention to terminate any FCC License or written
notice alleging a material default (other than letters of default that have been
rescinded or with respect to defaults that have been cured or waived); and (c)
no event caused by, relating to or affecting any Borrower that is the holder of
an FCC License has occurred which (with or without the giving of notice or lapse
of time, or both) would constitute a Material Adverse Change by any Borrower of
the terms of such FCC License, the Communications Act of 1934, as amended (the
“Communications Act”), or the rules, regulations, written policies, orders and
decisions of the Federal Communications Commission (“FCC”) adopted under the
Communications Act, in each case as from time to time in effect (the “FCC
Rules”).




-4-



--------------------------------------------------------------------------------




(viii) Except for proceedings affecting the broadcasting industry generally,
neither Borrower is a party to or has knowledge of any investigation, notice of
apparent liability, violation, forfeiture or other order or complaint issued by
or before the FCC, or of any other proceedings which could in any manner
threaten or adversely affect the validity or continued effectiveness of the FCC
Licenses of any such Person or give rise to any order of forfeiture that would
reasonably be expected to have a Material Adverse Change. Neither Borrower has
any reason to believe that the FCC Licenses issued to any Borrower will not be
renewed in the ordinary course. Each Borrower has filed in a timely manner all
material reports, applications, documents, instruments and information required
to be filed by it pursuant to the FCC Rules. No licenses, authorizations,
permits or other rights other than the FCC Licenses are required under the
Communications Act or the FCC Rules to operate the respective businesses of the
Borrowers in substantially the manner it is being operated as of the date of
this Agreement.
(ix) No representation or warranty by any Borrower in this Agreement or in any
of the other documents or instruments executed in connection herewith and no
statement contained any certificate or other document furnished or to be
furnished to the Lenders pursuant to this Agreement contains any untrue
statement of a material fact, or omits to state a material fact necessary to
make the statements contained therein, in light of the circumstances in which
they are made, not misleading.
(b) Representations and Warranties of the Lenders. Each Lender hereby represents
and warrants as of the date hereof as follows:
(i) Each Lender is a corporation, duly organized, validly existing and in good
standing under the Laws of Ohio and has the power and authority to own its
property and to carry on its business in each jurisdiction in which such Lender
does a material volume of business.
(ii) Each Lender has full power and authority to execute and deliver this
Agreement and to incur and perform the obligations provided for herein, all of
which have been duly authorized by all proper and necessary action of such
Lender. No consent or approval of any public authority or other third party is
required as a condition to the validity of this Agreement, and each Lender is in
compliance with all Laws and regulatory requirements to which it is subject.
(iii) This Agreement constitutes the valid and legally binding obligation of
each Lender, enforceable against such Lender in accordance with its terms.
(iv) There is no charter, bylaw, stock provision, partnership agreement or other
document pertaining to the organization, power or authority of each Lender and
no provision of any existing agreement, mortgage, indenture or contract binding
on such Lender or affecting its property, which would conflict with or in any
way prevent the execution, delivery or carrying out of the terms of this
Agreement.
Section 5. Miscellaneous.




-5-



--------------------------------------------------------------------------------




(a) Notices.
(i) All notices, requests or other communications required or permitted to be
delivered hereunder shall be delivered in writing and shall be given by personal
delivery or nationally recognized overnight courier, in each case to the address
specified below or to such other address as such Party may from time to time
specify in writing in compliance with this provision:
If to the Borrowers:
HC2 Station Group, Inc.
c/o HC2 Holdings, Inc.
450 Park Avenue, 30th Floor
New York, New York 10022
Attn: Rebecca Hanson
HC2 LPTV Holdings, Inc.
c/o HC2 Holdings, Inc.
450 Park Avenue, 30th Floor
New York, New York 10022
Attn: Rebecca Hanson
If to the Lenders:
Great American Life Insurance Company and
Great American Insurance Company
c/o American Money Management Corporation
301 East Fourth Street
27th Floor
Cincinnati, Ohio 45202
Attn: Tom Keitel and Tim Shipp
With copies to:
Great American Insurance Company
c/o American Money Management Corporation
301 East Fourth Street
27th Floor
Cincinnati, Ohio 45202
Attn: John S. Fronduti and Mark A. Weiss
(ii) Notices are deemed received (a) when delivered, if personally delivered,
and (b) on the next Business Day after tender for delivery if delivered by
reputable overnight courier service.
(b) Governing Law. THIS AGREEMENT AND ANY CLAIM, CONTROVERSY, DISPUTE OR CAUSE
OF ACTION BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT AND THE
TRANSACTIONS CONTEMPLATED




-6-



--------------------------------------------------------------------------------




HEREBY SHALL BE GOVERNED BY THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO
CONFLICTS OF LAW PRINCIPLES WHICH WOULD CAUSE THE APPLICATION OF THE LAWS OF ANY
OTHER JURISDICTION OTHER THAN THE STATE OF NEW YORK.
(c) Submission to Jurisdiction. Each Party hereby irrevocably and
unconditionally (i) agrees that any legal action, suit or proceeding arising out
of or relating to this Agreement may be brought in the state and federal courts
located in the State of New York, County of New York, Borough of Manhattan and
(ii) submits to the jurisdiction of any such court in any such action, suit or
proceeding. Final judgment against any Party in any action, suit or proceeding
shall be conclusive and may be enforced in any other jurisdiction by suit on the
judgment.
(d) Venue. Each Party irrevocably and unconditionally waives, to the fullest
extent permitted by applicable Law, any objection that it may now or hereafter
have to the laying of venue of any action or proceeding arising out of or
relating to this Agreement in any court referred to in the foregoing paragraph
and the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.
(e) Waiver of Jury Trial. EACH PARTY HEREBY IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY.
(f) Counterparts; Integration; Effectiveness. This Agreement and any amendments,
waivers, consents or supplements hereto may be executed in counterparts, each of
which shall constitute an original, but all taken together shall constitute a
single instrument. This Agreement and the Secured Notes constitute the entire
agreement between the Parties with respect to the subject matter hereof and
supersedes all previous agreements and understandings, oral or written, with
respect thereto. Delivery of an executed counterpart of a signature page to this
Agreement by facsimile or in electronic (i.e., “pdf” or “tif”) format shall be
effective as delivery of a manually executed counterpart of this Agreement.
(g) Successors and Assigns. This Agreement may be assigned by the Lenders to any
Person who is a “United States person” as defined in Section 7701(a)(30) of the
Internal Revenue Code, as amended; provided that, any such assignment or
transfer shall be evidenced by the execution of a joinder or counterpart to this
Agreement in the name of the assignee or transferee with terms and conditions
identical to those herein. The Borrowers may not assign or transfer this
Agreement or any of its rights hereunder without the prior written consent of
the Lenders.
(h) Third Party Beneficiaries. This Agreement shall inure to the benefit of, and
be binding upon, the Borrowers and the Lenders (and the Lenders’ respective
permitted assigns). Each Additional Lender under any Additional Secured Note
shall be an express third party beneficiary of, and may enforce, the provisions
of Section 3 of this Agreement.




-7-



--------------------------------------------------------------------------------




(i) Interpretation. For purposes of this Agreement: (i) the words “include,”
“includes” and “including” shall be deemed to be followed by the words “without
limitation”; (ii) the word “or” is not exclusive; and (iii) the words “herein,”
“hereof,” “hereby,” “hereto” and “hereunder” refer to this Agreement as a whole.
The definitions given for any defined terms in this Agreement shall apply
equally to both the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. Unless the context otherwise requires, references
herein: (x) to Schedules, Exhibits and Sections mean the Schedules, Exhibits and
Sections of this Agreement; (y) to an agreement, instrument or other document
means such agreement, instrument or other document as amended, supplemented and
modified from time to time to the extent permitted by the provisions thereof;
and (z) to a statute means such statute as amended from time to time and
includes any successor legislation thereto and any regulations promulgated
thereunder. This Agreement shall be construed without regard to any presumption
or rule requiring construction or interpretation against the party drafting an
instrument or causing any instrument to be drafted.
(j) Amendments and Waivers. No term of this Agreement may be waived, modified or
amended except by an instrument in writing signed by all of the Parties. Any
waiver of the terms hereof shall be effective only in the specific instance and
for the specific purpose given. Notwithstanding the foregoing, Section 3 may not
be amended without the written consent of each Additional Lender, if any, which
consent shall not be unreasonably withheld, conditioned or delayed.
(k) Headings. The headings of the various Sections and subsections herein are
for reference only and shall not define, modify, expand or limit any of the
terms or provisions hereof.
(l) No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising on the part of any Lender, of any right, remedy, power or privilege
hereunder shall operate as a waiver thereof, nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege. The rights, remedies, powers and privileges herein provided are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by applicable Law.
(m) Severability. If any term or provision of this Agreement is invalid, illegal
or unenforceable in any jurisdiction, such invalidity, illegality or
unenforceability shall not affect any other term or provision of this Agreement
or invalidate or render unenforceable such term or provision in any other
jurisdiction. Upon such determination that any term or other provision is
invalid, illegal or unenforceable, the Parties shall negotiate in good faith to
modify this Agreement so as to effect the original intent of the parties as
closely as possible in a mutually acceptable manner in order that the
transactions contemplated hereby be consummated as originally contemplated to
the greatest extent possible.
(n) Further Assurances. The Parties irrevocably (i) consent to the transactions
contemplated hereby and (ii) shall sign (or cause to be signed) all further
documents, do (or cause to be done) all further acts, and provide all assurances
as may reasonably be necessary or desirable to give effect to the terms of this
Agreement.




-8-



--------------------------------------------------------------------------------




(o) Publicity; Confidentiality. Except as may be required by applicable Law,
none of the Parties shall issue a press release or public announcement or
otherwise make any disclosure concerning this Agreement or the transactions
contemplated hereby, without prior written consent of the other Parties. If any
announcement is required by applicable Law to be made by a Party, prior to
making such announcement or disclosure such Party, to the extent reasonably
practicable, will deliver a draft of such announcement to the other party and
shall give the other party a reasonable opportunity to comment thereon.
Notwithstanding anything to the contrary herein, the Parties may (i) disclose
the terms and provisions of this Agreement in, and/or file this Agreement as an
exhibit to, any report required to be filed with the Securities and Exchange
Commission and (ii) publish, make, repeat or otherwise use any statement
previously consented to by the other Parties unless and until another Party
objects in writing to the use thereof.
(Signature Pages Follow)






-9-



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Borrowers have executed this Agreement as of the date
first written above.
HC2 STATION GROUP, INC.
By:      /s/ Ivan P. Minkov                       
    Name:    Ivan P. Minkov
    Title:    Chief Financial Officer


HC2 LPTV HOLDINGS, INC.
By:      /s/ Ivan P. Minkov    
    Name:    Ivan P. Minkov
    Title:    Chief Financial Officer








[Signature Page to Great American Agreement]



--------------------------------------------------------------------------------






Accepted and agreed:
GREAT AMERICAN LIFE
INSURANCE COMPANY
By:      /s/ Mark F. Muething             
    Name:    Mark F. Muething
    Title:    President


GREAT AMERICAN
INSURANCE COMPANY
By:      /s/ Stephen C. Beraha             
    Name:    Stephen C. Beraha
    Title:    Assistant Vice President






[Signature Page to Great American Agreement]



--------------------------------------------------------------------------------





Exhibit A:
Original Secured Note


(Incorporated herein by reference to Exhibit 10.1 to the Form 8-K, filed by HC2
Holdings, Inc. with the Securities and Exchange Commission on August 8. 2018)






A-1



--------------------------------------------------------------------------------








Exhibit B:
Form of New Secured Note


(See attached.)















































--------------------------------------------------------------------------------






SECURED NOTE
US $7,500,000    January 22, 2019
FOR VALUE RECEIVED, HC2 Station Group, Inc., a Delaware corporation, and HC2
LPTV Holdings, Inc., a Delaware corporation (each a “Borrower” and, together,
the “Borrowers”), hereby unconditionally promise, severally and jointly, to pay
to each of Great American Life Insurance Company, an Ohio corporation (“GALIC”)
and Great American Insurance Company, an Ohio corporation (“GAIC”; each of GALIC
and GAIC, a “Lender” and, collectively, the “Lenders”), or its registered
assigns, the respective aggregate principal amounts set forth on Annex I hereto,
which amounts total Seven Million Five Hundred Thousand Dollars ($7,500,000),
together with interest on the unpaid principal balance of this Secured Note
(this “Note”) outstanding from time to time at a rate equal to Eight and a Half
percent (8.50%) (computed on the basis of the actual number of days elapsed in a
365-day year) per annum (the “Interest Rate”).
1.
Definitions. Capitalized terms used herein shall have the meanings set forth in
this Section 1.

1.1
“Affiliate” means as to any Person, any other Person that, directly or
indirectly through one or more intermediaries, is in control of, is controlled
by, or is under common control with, such Person. For purposes of this
definition, “control” of a Person means the power, directly or indirectly,
either to (a) vote ten (10%) percent or more of the securities having ordinary
voting power for the election of directors (or persons performing similar
functions) of such Person or (b) direct or cause the direction of the management
and policies of such Person, whether by contract or otherwise.

1.2
“Applicable Premium” means, with respect to prepayment of all or any portion of
the Note pursuant to Section 4.2(a) on any prepayment date prior to February 6,
2019: 2.0% of the principal amount of the Note being prepaid.

1.3
“Borrower” and “Borrowers” have the meaning set forth in the introductory
paragraph.

1.4
“Business Day” means a day other than a Saturday, Sunday or other day on which
commercial banks in New York City are authorized or required by Law to close.

1.5
“Capital Lease” means any lease of personal property, the obligations with
respect to which are required to be capitalized on a balance sheet of the lessee
in accordance with GAAP, provided that if any operating lease is reclassified as
a capital lease under GAAP subsequent to the date hereof or, if a lease entered
into subsequent to the date hereof would have been classified as an operating
lease if it existed on the date hereof, then such leases shall continue to be
treated as an operating lease for all purposes hereunder.








--------------------------------------------------------------------------------




1.6
“Capital Lease Obligations” means the obligations of lessee relating to a
Capital Lease determined in accordance with GAAP.

1.7
“Common Stock Equivalents” means any securities of a Borrower or its
subsidiaries which would entitle the holder thereof to acquire at any time
common stock, including, without limitation, any debt, preferred stock, right,
option, warrant or other instrument that is at any time convertible into or
exercisable or exchangeable for, or otherwise entitles the holder thereof to
receive, common stock

1.8
“Material Adverse Change” means a material adverse change in, or a material
adverse effect upon, (a) the operations, business, properties, liabilities
(actual or contingent), condition (financial or otherwise) or prospects of the
Borrowers, taken as a whole; (b) the validity or enforceability of this Note;
(c) the ability of the Borrowers, taken as a whole, to perform their obligations
under this Note or (d) any right or remedy of a Lender under this Note.

1.9
“Collateral” means:

(a)
All FCC Licenses and all proceeds from the sale, lease, assignment or transfer
of such FCC Licenses to a third party to the fullest extent that the creation of
a security interest in any such FCC License would be permitted by applicable Law
as in effect in any applicable jurisdiction, including after giving effect to
Section 9-408 of the Uniform Commercial Code as in effect in any applicable
jurisdiction.

(b)
all accounts, chattel paper, deposit accounts, documents, equipment, general
intangibles, payment intangibles, software, commercial tort claims, instruments,
inventory, investment property, letter of credit rights, letters of credit,
money and any supporting obligations related to any of the foregoing (each as
defined in the Uniform Commercial Code of the State of New York (“UCC”)).

(c)
all books and records pertaining to the property described in this Section 1.8.

(d)
all Intellectual Property pertaining to the property described in this Section
1.8.

(e)
to the extent not otherwise included, all proceeds of the foregoing in whatever
form, including, without limitation any insurance, indemnity, warranty or
guaranty payable with respect to any Collateral, any awards or payments due or
payable in connection with any condemnation, requisition, confiscation, seizure
or forfeiture of any Collateral by any person acting under Governmental
Authority or color thereof, and any damages or other amounts payable to
Borrowers in connection with any lawsuit regarding any of the Collateral.








--------------------------------------------------------------------------------




1.10
“Copyright” means all domestic and foreign copyrights, whether registered or not
or the subject of a pending application, owned by the Borrowers, all
applications, registrations and recordings thereof, and all reissues, divisions,
continuations, continuations in part and extensions or renewals thereof.

1.11
“Default” means any of the events specified in Section 8 which constitutes an
Event of Default or which, upon the giving of notice, the lapse of time, or both
pursuant to Section 8 would, unless cured or waived, become an Event of Default.

1.12
“Default Rate” means, at any time, a rate per annum equal to the Interest Rate
plus 2.00% per annum.

1.13
“Event of Default” has the meaning set forth in Section 8.

1.14
“FCC Licenses” means licenses, permits, and other authorizations granted by the
Federal Communications Commission.

1.15
“GAAP” means generally accepted accounting principles in effect in the United
States of America as in effect on the date of this Note applied on a consistent
basis.

1.16
“Governmental Authority” means the government of any nation or any political
subdivision thereof, whether at the national, state, territorial, provincial,
municipal or any other level, and any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative powers or functions
of, or pertaining to, government.

1.17
“Indemnified Person” has the meaning set forth in Section 10.1.

1.18
“Intellectual Property” means all intangible assets, intellectual property,
Copyrights, Trademarks, and Patents.

1.19
“Interest Payment Date” means earlier of (a) the Maturity Date and (b) with
respect to any portion of the Note that is prepaid prior to the Maturity Date,
the applicable prepayment date.

1.20
“Interest Rate” has the meaning set forth in the introductory paragraph.

1.21
“Law” as to any Person, means any law (including common law), statute,
ordinance, treaty, rule, regulation, policy or requirement of any Governmental
Authority and authoritative interpretations thereon, whether now or hereafter in
effect, in each case, applicable to or binding on such Person or any of its
properties or to which such Person or any of its properties is subject.

1.22
“Lender” and “Lenders” has the meaning set forth in the introductory paragraph.

1.23
“Lien” means any mortgage, pledge, hypothecation, encumbrance, lien (statutory
or other), charge or other security interest.








--------------------------------------------------------------------------------




1.24
“Loan” means the principal amount outstanding under this Note together with
accrued interest thereon.

1.25
“Maturity Date” means the earlier of (a) August 6, 2019, and (b) the date on
which all amounts under this Note shall become due and payable.

1.26
“Note” has the meaning set forth in the introductory paragraph.

1.27
“Operating Documents” are, for any Person, such Person’s formation documents, as
certified by the Secretary of State (or equivalent agency) of such Person’s
jurisdiction of organization on a date that is no earlier than thirty (30)
Business Days prior to the delivery thereof, certificate of incorporation,
bylaws, or similar governing agreement with all current amendments or
modifications thereto.

1.28
“Parent” means HC2 Broadcasting Intermediate Holdings Inc., a Delaware
corporation.

1.29
“Parties” means the Lenders and the Borrowers.

1.30
“Patents” means all domestic and foreign letters patent, design patents, utility
patents, industrial designs, inventions, trade secrets, and other general
intangibles of like nature, whether now existing or hereafter acquired, all
applications, registrations and recordings thereof, and all reissues, divisions,
continuations, continuations in part and extensions or renewals thereof, in each
case, to the extent owned by the Borrowers.

1.31
“Permitted Indebtedness” means (i) the indebtedness incurred pursuant to (a)
this Note, (b) the US $35,000,000 secured note, dated as of August 7, 2018,
among the Borrowers and the Lenders and (c) any additional notes secured by the
Collateral in an aggregate principal amount not to exceed $7,500,000, (ii)
indebtedness in respect of Capital Lease Obligations and Purchase Money
Obligations, in an aggregate principal amount not to exceed $5,000,000,
financing an acquisition, construction, repair, replacement, lease or
improvement of a fixed or capital asset incurred by any Borrower after the
acquisition, construction, repair, replacement, lease or improvement of the
applicable asset and (iii) subordinated intercompany indebtedness between the
Borrowers.

1.32
“Person” means any individual, corporation, limited liability company, trust,
joint venture, association, company, limited or general partnership,
unincorporated organization, Governmental Authority or other entity.

1.33
“Permitted Liens” means (i) Liens securing indebtedness incurred pursuant to
clause (i) of the definition of “Permitted Indebtedness,” (ii) Liens of lessors,
lessees, sublessors, sublessees, licensors or licensees arising under real
estate lease or license arrangements entered into in the ordinary course of
business of the Borrowers, (iii) inchoate mechanics and similar Liens for labor,
materials or supplies to the extent








--------------------------------------------------------------------------------




securing amounts which are not yet due and payable, (iv) Liens under Capital
Lease Obligations, provided, that (1) any such Lien attaches to such property
concurrently with the acquisition thereof and (2) such Lien attaches solely to
the property so acquired in such transaction (and the proceeds therefrom), (v)
Liens for taxes, assessments and other governmental charges or levies (1) not
yet due or for which installments have been paid based on reasonable estimates
pending final assessments or (2) the validity, applicability or amount of which
is being contested diligently and in good faith by appropriate proceedings by
that Person and in respect of which adequate reserves under GAAP are established
and maintained and (vi) Liens on equipment arising from precautionary UCC
financing statements regarding operating leases of equipment.
1.34
“Purchase Money Obligation” means, for any Person, the obligations of such
Person in respect of indebtedness (including Capital Lease Obligations) incurred
for the purpose of financing all or any part of the purchase price of any fixed
or capital assets or the cost of installation, construction or improvement of
any fixed or capital assets; provided, however, that (i) such indebtedness is
incurred within 30 days after such acquisition, installation, construction or
improvement of such fixed or capital assets by such Person and (ii) the amount
of such indebtedness does not exceed the lesser of 100% of the fair market value
of such fixed or capital asset or the cost of the acquisition, installation,
construction or improvement thereof, as the case may be.

1.35
“Trademarks” means all domestic and foreign trademarks, service marks,
collective marks, certification marks, trade names, business names, d/b/a’s,
internet domain names, trade styles, designs, logos and other source or business
identifiers and all general intangibles of like nature, which are the subject of
a pending application, or now or hereafter owned, by the Borrowers, all
applications, registrations and recordings thereof, and all reissues, extensions
or renewals thereof, together with all goodwill of the business symbolized
thereby.

2.
Disbursement Mechanics; Conditions to Disbursement.

2.1
Disbursement. The entire principal amount of the Note will be disbursed on the
date of this Note. The Borrowers shall not have the right to redraw any amount
prepaid hereunder.

2.2
Conditions to Disbursement. Each Lender’s obligation to make the disbursement of
the principal sums set forth on Annex I hereto on the date hereof is subject to
the condition precedent that such Lender shall have received, in form and
substance satisfactory to such Lender, such documents, and the completion of
such other matters, as such Lender may reasonably deem necessary or appropriate,
including, without limitation:

(a)
this Note duly executed; and








--------------------------------------------------------------------------------




(b)
the Operating Documents and a good standing certificate of each Borrower
certified by the Secretary of State of the State of Delaware as of a date no
earlier than thirty (30) Business Days prior to the date hereof, together with
duly authorized resolutions of the board of directors for each Borrower in form
and substance acceptable to each Lender in its sole discretion.

3.
Interest.

3.1
Interest Rate. Except as otherwise provided herein, the outstanding principal
amount of the Note shall bear interest at the Interest Rate from the date hereof
until the Note is paid in full, whether at maturity, upon prepayment or
acceleration, or otherwise.

3.2
Interest Payment. Interest shall be due and payable on the Interest Payment
Date. All interest, if any, that may accrue after the Maturity Date shall be
payable on demand.

3.3
Default Interest. If any amount payable hereunder (including, without
limitation, interest and principal) is not paid when due (without regard to any
applicable grace periods), whether at stated maturity, by acceleration or
otherwise, such overdue amount shall bear interest at the Default Rate from the
date of such non-payment until such amount is paid in full.

3.4
Computation of Interest. All computations of interest shall be made on the basis
of a year of 365 days, and the actual number of days elapsed. Interest shall
accrue on the date hereof, and shall not accrue on the day on which the Loan is
paid.

3.5
Interest Rate Limitation. In no event whatsoever shall the amount of interest
charged, taken or received hereunder exceed the maximum amount permitted by Law.
If at any time and for any reason whatsoever, the Interest Rate payable under
this Note shall exceed the maximum rate of interest permitted to be charged by
the Lenders to the Borrowers under applicable Law, such interest rate shall be
reduced automatically to the maximum rate of interest permitted to be charged
under applicable Law, and that portion of each sum paid attributable to that
portion of such interest rate that exceeds the maximum rate of interest
permitted by applicable Law shall be deemed a voluntary prepayment of principal.

4.
Final Payment Date; Prepayment.

4.1
Final Payment Date. The aggregate of the unpaid principal, all accrued and
unpaid interest, and all other amounts payable, but unpaid, under this Note
shall be due and payable on the Maturity Date.

4.2
Prepayment.

(a)
At any time prior to February 6, 2019, the Borrowers may on any one or more
occasions voluntarily prepay the Note in whole or in part at a








--------------------------------------------------------------------------------




prepayment price equal to 100% of the principal amount of the Note being
prepaid, plus the Applicable Premium as of, and accrued and unpaid interest on
the principal amount of the Note being prepaid to, but not including, the date
of prepayment.
(b)
At any time on or after February 6, 2019, the Borrowers may on any one or more
occasions voluntarily prepay the Note in whole or in part at a prepayment price
equal to 100% of the principal amount of the Note, plus accrued and unpaid
interest on the principal amount of the Note being prepaid to, but not
including, the date of prepayment.

(c)
Any such prepayment will be preceded by at least five (5) Business Day’s prior
written notice, with such notice specifying the planned prepayment date and the
Applicable Premium. Any such notice may be conditional.

(d)
Any such partial prepayment will be applied to the amounts held by each Lender
on a pro rata basis based on the principal amount of the Note held thereby.

5.
Payment Mechanics.

5.1
Manner of Payments. All payments of interest and principal shall be made in
lawful money of the United States of America on the date on which such payment
is due by wire transfer of immediately available funds to the applicable
Lender’s account at a bank specified by such Lender in writing to the Borrowers
from time to time. All payments hereunder shall be made without deduction or
setoff of any kind, provided however, that if applicable Law requires the
Borrowers to withhold or deduct any tax, levy or fee of any kind, such tax shall
be withheld or deducted in accordance with such law. If the Borrowers’ are
required to deduct any amount in respect of any tax, levy or fee of any kind,
the Borrowers’ shall pay such additional amount so that, after deduction of any
required amount, each Lender receives the full amount due hereunder; provided,
however, the Borrowers shall not be required to pay any additional amounts with
respect to taxes, levies or fees imposed on or measured by net income (however
denominated) and similar taxes, levies or fees imposed on or measured by net
income (however denominated).

5.2
Application of Payments. All partial payments made hereunder shall be applied
first to the payment of any fees or charges outstanding hereunder, second to
accrued but unpaid interest, and third to the payment of the principal amount
outstanding under this Note.

5.3
Business Day Convention. Whenever any payment to be made hereunder shall be due
on a day that is not a Business Day, such payment shall be made on the next
succeeding Business Day and such extension will be taken into account in
calculating the amount of interest payable under this Note.








--------------------------------------------------------------------------------




5.4
Rescission of Payments. If at any time any payment made by the Borrowers under
this Note is rescinded or must otherwise be restored or returned upon the
insolvency, bankruptcy or reorganization of any Borrower or otherwise, the
Borrowers’ obligation to make such payment shall be reinstated as though such
payment had not been made.

5.5
Right of Contribution. If any payment is made under this Note by a Borrower,
including pursuant to a collection under Section 9:

(a)
Subject to Section 5.5(c), such Borrower shall be entitled to contribution in
respect of such payment and shall be entitled to demand and enforce contribution
in respect of such payment from each other Borrower which has not paid its fair
share of such payment, as necessary to ensure that (after giving effect to any
enforcement of reimbursement rights provided hereby) each Borrower pays its fair
share of such payment.

(b)
If and whenever any right of reimbursement or contribution becomes enforceable
by any Borrower against the other Borrowers, such Borrower shall be entitled,
subject to and upon (but not before) the indefeasible payment in full to the
Lenders by of all of the outstanding obligations of the Borrowers under this
Note, to be subrogated to the security interest that may then be held by the
Lenders upon the Collateral securing or purporting to secure the Note. If
subrogation is demanded by any Borrower, then, after discharge of the Note
following payment in full to the Lenders by of all of the outstanding
obligations of the Borrowers under this Note, the Lenders shall deliver to the
Borrower making such demand (at the cost of such Borrower) an instrument
satisfactory to the Lenders transferring, on a quitclaim basis without any
recourse, representation, warranty or any other obligation whatsoever, whatever
security interest the Lenders then may hold in the Collateral securing the Note.

(c)
All rights and claims arising under this Section 5.5 shall be fully subordinated
to the rights of the Lenders under this Note prior to the indefeasible payment
in full to Lenders of the principal amount of, and interest on, the Note and the
payment in full of all other outstanding obligations of the Borrowers under this
Note. Prior to such payment, no Borrower may demand, enforce or receive any
collateral security, payment or distribution whatsoever on account of any such
right or claim.

6.
Security Interest.

6.1
Grant. Each Borrower, as collateral security for the prompt and complete payment
and performance when due of the obligations of such Borrower hereunder, whether
now existing or hereafter incurred, matured or unmatured, direct or indirect,
primary or secondary or due or to become due, hereby grants to the Lenders a
lien on and








--------------------------------------------------------------------------------




security interest in, all of such Borrower’s right, title and interest in, to
and under the Collateral, whether now owned or hereafter acquired.
6.2
Filings. Each Borrower hereby authorizes the Lenders to file, in any filing
office as “Secured Party”, (a) financing statements, amendments to financing
statements, and continuations thereof without such Borrower’s signature in
accordance with the UCC and (b) financing statements and amendments to financing
statements describing the Collateral as each Lender determines in its sole
discretion, including financing statements listing “All Assets” in the
collateral description therein.

6.3
Further Assurances; Expenses. Each Borrower shall (a) promptly, upon the
reasonable request of the Lenders, and at the Borrowers’ expense, execute,
acknowledge and deliver, and thereafter register, file or record, or cause to be
registered, filed or recorded, in an appropriate governmental office, any
document or instrument supplemental to or confirmatory of the Note or otherwise
necessary or deemed by the Lenders reasonably desirable for the continued
validity, enforceability, perfection and priority of the Liens on the Collateral
covered thereby subject to no other Liens except Permitted Liens, or obtain any
consents or waivers as may be necessary or appropriate in connection therewith;
and

(a)
Deliver or cause to be delivered to the Lenders from time to time such other
documentation, instruments, consents, authorizations and approvals in form and
substance reasonably satisfactory to the Lenders as the Lenders shall reasonably
deem necessary or advisable to perfect or maintain the validity, enforceability,
perfection and priority of the Liens on the Collateral pursuant to the Note.
Upon payment in full to Lenders by the Borrowers of all of the outstanding
obligations of the Borrowers under this Note, each Lender shall take all action
and execute and deliver all documents to immediately discharge and release all
Liens granted under this Note.

7.
Covenants and Representations and Warranties.

7.1
Affirmative Covenants. Each Borrower covenants and agrees that it shall:

(a)
commencing with the fiscal quarter ending March 31, 2019, provide, or shall
cause to be provided, to each Lender, as soon as available, but in any event
within 90 days after the end of each fiscal quarter of each Borrowers and 120
days after the fiscal year of each Borrower, a balance sheet of each Borrower as
at the end of such fiscal quarter or year, and the related statements of income
or operations, shareholders’ equity and cash flows for such fiscal quarter or
year all in reasonable detail and prepared in accordance with GAAP (subject, in
the case of quarterly statements, to usual year-end adjustments and the absence
of full notes and deferred tax disclosure) together with a certification from an
officer of each Borrower that such statements fairly present, in all material
respects, the financial condition, results of operations, shareholders’ equity
and cash flows of each Borrower in accordance with








--------------------------------------------------------------------------------




GAAP and do not contain any untrue statement of a material fact or omit to state
a material fact necessary in order to make the statements contained therein, in
light of the circumstances under which they were made, not misleading.
(b)
provide to each Lender, promptly after the commencement thereof, notice of all
actions, suits, and proceedings before any Governmental Authority affecting
Borrowers or any of their assets that has a claim for damages in excess of
$1,000,000 or that could otherwise result in a cost, expense or loss to
Borrowers in excess of $1,000,000;

(c)
provide to each Lender immediate written notice of any event, development of
circumstance that would (with the passage of time or the giving of notice or
both) constitute an Event of Default or that has had a Material Adverse Change;

(d)
provide to each Lender such other information respecting the business,
operations, or property of Borrowers, financial or otherwise, as such Lender may
reasonably request.

(e)
comply with, and require all of its subsidiaries, to comply with, all federal,
state, and local laws and regulations, which are applicable to the operations
and property of borrowers and maintain all related permits necessary for the
ownership and operation of Borrowers’ property and business.

(f)
pay all property and other taxes, assessments and governmental charges or levies
imposed upon, and all claims (including claims for labor, materials and
supplies) against, such Borrower’s personal property, equipment and inventory
(other than taxes the amounts of which are not material and do not constitute a
Lien on such Borrower’s property that is not a Permitted Lien), except to the
extent the validity thereof is being contested in good faith by proper
proceedings which stay the imposition of any penalty, fine or Lien resulting
from the non-payment thereof and with respect to which adequate reserves in
accordance with GAAP, have been set aside for the payment thereof.

(g)
at its own expense, maintain insurance (including, without limitation,
comprehensive general liability and property insurance) with respect to the real
and personal property of such Borrower in such amounts, against such risks, in
such form and with responsible and reputable insurance companies or associations
as is required by any Governmental Authority, contracts to which each Borrower
is a party, or as is carried generally in accordance with sound business
practice by companies in similar businesses similarly situated and otherwise in
amounts and with carriers reasonably acceptable to the Lenders and the Lenders
shall be named as the sole loss payee with respect








--------------------------------------------------------------------------------




to all insurance relating to loss of any Collateral and shall be included as an
additional insured under each liability policy.
(h)
comply with all agreements with the Lenders under this Note.

(i)
comply with all applicable Laws in all material respects.

(j)
pay all material obligations as they become due.

(k)
permit the Lenders access to the Collateral and otherwise provide such
information as the Lenders shall reasonably request.

(l)
use the net proceeds of the Note to pay fees, costs and expenses related to the
Note, including interest and principal payments, to pay the cash consideration
for acquisitions, including fees, costs and expenses related to such
acquisitions, to pay dividends or make other distributions to Parent, and for
general corporate purposes.

7.2
Restrictions. Each Borrower covenants and agrees that it shall not without the
prior written consent of each of the Lenders:

(a)
permit any other Lien of any kind to attach to or be imposed upon any of the
Collateral except for Permitted Liens.

(b)
incur any indebtedness other than Permitted Indebtedness and accounts payable
incurred in the ordinary course on customary terms.

(c)
change its legal name, form of legal entity, or jurisdiction of organization.

(d)
make or pay or declare any dividends, return any capital, or make any other
payment of cash or distribution of property on account of its equity interests,
except for any such dividends or distributions made by one Borrower that are
substantially concurrently invested in the common equity capital of, or
contributed to the equity capital of, the other Borrower, and as set forth under
Section 7.1(l) or purchase or acquire any of its own equity interests

(e)
operate outside the ordinary course of business consistent with past practice
(it being understood and agreed that, for absence of doubt, the ordinary course
of the Borrowers’ business consistent with past practice includes the
consummation of acquisitions of broadcasting businesses and assets and related
businesses and assets) or make any investment in, or acquire all or
substantially all of the assets of any other person or entity (including,
without limitation, any subsidiary) outside the ordinary course of business
consistent with past practice (it being understood and agreed that, for absence
of doubt, the ordinary course of the Borrowers’ business consistent with past
practice includes the consummation of acquisitions of broadcasting businesses
and assets and related businesses and assets).








--------------------------------------------------------------------------------




(f)
permit or cause the sale of any assets of such Borrower or its subsidiaries,
except as set forth on Schedule 7.2(e) hereto.

(g)
sell, transfer, lease, change the registration, if any, dispose of, attempt to
dispose of, modify, amend or abandon the Collateral, including the FCC Licenses,
except to the extent mandated by the FCC pursuant to a consent decree, agreement
or order entered into with the FCC after the date of this Note and approved by
the Lenders or otherwise applicable to other similarly situated holders of FCC
Licenses; provided, however, that, the Borrowers may (i) change the registration
(other than in connection with a sale or transfer), amend or modify FCC Licenses
in the ordinary course of business consistent with past practice; (ii) change
the registration (other than in connection with a sale or transfer), amend or
modify an FCC License if such change of registration, amendment or modification
would be reasonably expected to preserve or increase the value of such FCC
License; (iii) abandon any FCC License which has a nominal value (taking into
account the intended use of such License to any Borrower) or which is
duplicative with other FCC Licenses owned by the Borrowers; or (iv) exchange an
FCC License and any assets related to such FCC License with a fair market value
not to exceed $5,000,000 for assets in an amount not less than the fair market
value of the FCC License and related assets being exchanged, in the case of
clause (iii) or (iv) if such transaction exceeds $100,000, as determined by the
board of directors of the applicable Borrower.

(h)
in any single transaction or series of transactions, directly or indirectly (1)
wind up its affairs, liquidate or dissolve or (2) be a party to any merger or
consolidation.

(i)
enter into or permit to exist any transaction or series of transactions
(including, but not limited to, the purchase, sale, lease or exchange of
property, the making of any investment, the giving of any guaranty, the
assumption of any obligation or the rendering of any service) with any of its
Affiliates (other than transactions between the Borrowers); provided, that the
restrictions in this Section 7.2(i) shall not apply to: (a) any transaction or
series of transactions for fair value that is on terms no less favorable to such
Borrower than those that could be obtained in a comparable arm’s length
transaction with a Person that is not an Affiliate and in connection therewith
such Borrower provide written notice to the Lenders at least 3 Business Days
prior to the consummation of such transaction (which such notice shall include
all material terms and conditions of such transaction), (b) any other
transaction or series of transactions approved by Lenders and (c) the agreements
set forth in Schedule 7.2(i) (to the extent performed in accordance with past
practice).








--------------------------------------------------------------------------------




7.3
Representations and Warranties. As an inducement for the transactions in
connection with this Note, each Borrower shall cause the following
representations and warranties to be true until the indebtedness under this Note
is discharged in full:

(a)
Each Borrower is a corporation, duly organized, validly existing and in good
standing under the Laws of Delaware and has the power and authority to own its
property and to carry on its business in each jurisdiction in which such
Borrower does a material volume of business.

(b)
Each Borrower has full power and authority to execute and deliver this Note and
to incur and perform the obligations provided for herein, all of which have been
duly authorized by all proper and necessary action of the board of directors of
such Borrower. No consent or approval of any public authority or other third
party is required as a condition to the validity of this Note, and each Borrower
is in compliance with all Laws and regulatory requirements to which it is
subject.

(c)
This Note constitutes the valid and legally binding obligation of each Borrower,
enforceable against such Borrower in accordance with its terms.

(d)
Except as disclosed to the Lenders in writing and acknowledged by the Lenders
prior to the date of this Note as set forth on Schedule 7.3(d) hereto, (1) there
is no action, claim, notice of violation, order to show cause, complaint,
investigation, or proceeding involving any Borrower pending or, to the knowledge
of any Borrower, threatened before any court or Governmental Authority, agency
or arbitration authority that could result in a Material Adverse Change or (2)
there is no material outstanding decree, decision, judgment, or order that has
been issued by any court, Governmental Authority, agency or arbitration
authority against such Borrower or its FCC Licenses.

(e)
There is no charter, bylaw, stock provision, partnership agreement or other
document pertaining to the organization, power or authority of each Borrower and
no provision of any existing agreement, mortgage, indenture or contract binding
on such Borrower or affecting its property, which would conflict with or in any
way prevent the execution, delivery or carrying out of the terms of this Note.

(f)
Except as set forth on Schedule 7.3(f) hereto or as would not result in a
Material Adverse Change, all taxes and assessments due and payable by each
Borrower have been paid or are being contested in good faith by appropriate
proceedings and such Borrower has filed all tax returns which it is required to
file.

(g)
[Reserved].








--------------------------------------------------------------------------------




(h)
Each Borrower’s chief executive office is located at its address for notice
herein.

(i)
On the date of this Agreement, (i) the capitalization of each Borrower is as set
forth on Schedule 7.3(h), which Schedule 7.3(h) shall also include the number of
shares of common stock of each Borrower outstanding as of the date hereof. No
Person has any right of first refusal, preemptive right, right of participation,
or any similar right in respect of the capital stock of such Borrower or any
subsidiary of either Borrower. Except as set forth on Schedule 7.3(h), there are
no outstanding options, warrants, scrip rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities, rights or
obligations convertible into or exercisable or exchangeable for, or giving any
Person any right to subscribe for or acquire any shares of common stock, or
contracts, commitments, understandings or arrangements by which each Borrower or
any of its subsidiaries is or may become bound to issue additional shares of
common stock or Common Stock Equivalents (as defined below) (ii) all of the
outstanding shares of capital stock of each Borrower are duly authorized,
validly issued, fully paid and nonassessable, have been issued in compliance
with all federal and state securities laws, and none of such outstanding shares
was issued in violation of any preemptive rights or similar rights to subscribe
for or purchase securities, (iii) except as set forth on Schedule 7.3(h), there
are no stockholders agreements, voting agreements or other similar agreements
with respect to the such Borrower’s capital stock to which either Borrower is a
party or, to the knowledge of either Borrower, between or among any of
Borrowers’ stockholders, (iv) no Person has any right to cause either Borrower
to effect the registration under the Securities Act of any securities of either
Borrower or any of its subsidiaries and (v) neither Borrower has any
subsidiaries.

8.
Events of Default. The occurrence of any of the following shall constitute an
Event of Default hereunder:

8.1
Failure to Pay. The Borrowers fail to pay any principal amount of or interest on
the Loan when due.

8.2
Breach of Covenants. Except for matters addressed in Sections 8.1, 8.3 or 8.4
hereof, the Borrowers fail to observe or perform any covenant, condition or
agreement contained in this Note, or any other agreement with the Lenders, and
such failure continues for thirty (30) days.

8.3
Bankruptcy. Either Borrower files a petition in bankruptcy or under any similar
insolvency Law, makes of an assignment for the benefit of creditors, if any
petition in bankruptcy or under any similar insolvency Law is filed against
either Borrower and such petition is not dismissed within thirty (30) days after
the filing thereof, or








--------------------------------------------------------------------------------




either Borrower is generally not, or shall be unable to, or admits in writing
its inability to, pay its debts as they become due.
8.4
Judgments. One or more judgments, orders, decisions or decrees shall be entered
against any Borrower and all of such judgments, orders, decisions or decrees
shall not have been vacated, discharged, stayed or bonded pending appeal within
thirty (30) days from the entry thereof.

9.
Remedies.

9.1
Remedies. Upon the occurrence of any Event of Default and at any time thereafter
during the continuance of such Event of Default, the Lender(s) holding a
majority of the outstanding principal amount of the Note may at its option, (a)
declare the entire principal amount of this Note, together with all accrued
interest thereon and all other amounts payable hereunder, immediately due and
payable, and/or (b) exercise any or all of its rights, powers or remedies under
applicable Law, including, without limitation, the rights of a secured party
under the UCC; provided, however that, if an Event of Default described in
Section 8.3 shall occur, the principal of and accrued interest on the Loan shall
become immediately due and payable without any notice, declaration or other act
on the part of the Lenders. The Borrowers waive demand, notice of Default or
dishonor, notice of payment and nonpayment, notice of any Default, nonpayment at
maturity, release, compromise, settlement, extension, or renewal of accounts,
documents, instruments, chattel paper, and guarantees held by Lenders on which
the Borrowers are liable.

9.2
Other Rights. In addition to all other rights, options and remedies granted to
the Lenders under this Note (each of which is also then exercisable by the
Lenders), the Lenders may, upon the occurrence of an Event of Default, exercise
any other rights granted to the Lenders under the UCC and any other applicable
Law, including, without limitation, each and all of the following rights and
remedies:

(a)
the right to take possession of, send notices, and collect directly the
Collateral, with or without judicial process (including, without limitation the
right to notify the United States postal authority to redirect all mail
addressed to the Borrowers to an address designated by the Lenders).

(b)
by each Lender’s own means or with judicial assistance, enter the Borrowers’
premises and take possession of the Collateral, or render it unusable, or
dispose of the Collateral on such premises without any liability for rent,
storage, utilities or other sums, and the Borrowers shall not resist or
interfere with such action.

(c)
require the Borrowers at its expense to assemble all or any part of the
Collateral and make it available to the Lenders at any place designated by the
Lenders.








--------------------------------------------------------------------------------




9.3
Notice of Sale; Non-Interference. The Borrowers hereby agrees that a notice
received by it at least ten (10) days before the time of any intended public
sale or of the time after which any private sale or other disposition of the
Collateral is to be made, shall be deemed to be reasonable notice of such sale
or other disposition. The Borrowers covenant and agree not to interfere with or
impose any obstacle to a Lender’s exercise of its rights and remedies with
respect to the Collateral after the occurrence of an Event of Default hereunder.

9.4
No Obligation. The Lenders shall have no obligation to prepare the Collateral
for sale, including repair of damaged Collateral or completion of work in
progress into finished goods for disposition.

9.5
Other Provisions. If the Lenders sell any of the Collateral upon credit, the
Borrowers will only be credited with payments actually made by the purchaser
thereof that are received by the Lenders. The Lenders may, in connection with
any sale of the Collateral, specifically disclaim any warranties of title,
possession, quiet enjoyment or the like. In the event that the proceeds of any
such sale, collection or realization are insufficient to pay all amounts to
which the Lenders are legally entitled, the Borrowers shall be liable for the
deficiency, together with interest thereon at the highest rate allowed by
applicable Law for interest on overdue principal thereof or such other rate as
shall be fixed by applicable Law, together with the costs of collection and the
reasonable fees, costs, expenses and other charges of any attorneys employed by
a Lender to collect such deficiency.

9.6
Order; Remedies Cumulative. The Lenders shall have the right to proceed against
all or any portion of the Collateral in any order. All rights and remedies
granted the Lenders hereunder and under any agreement referred to herein, or
otherwise available at law or in equity, shall be deemed concurrent and
cumulative, and not alternative remedies, and the Lenders may proceed with any
number of remedies at the same time until all obligations under this Note are
satisfied in full.

9.7
No Duties. The powers conferred on the Lenders in this Section 9 are solely to
protect its interest in the Collateral and shall not impose any duty upon it to
exercise any such powers. Except for the safe custody of any Collateral in its
possession and the accounting for moneys actually received by it hereunder, the
Lenders shall have no duty as to any Collateral or as to the taking of any
necessary steps to preserve rights against prior parties or any other rights
pertaining to any Collateral.

9.8
FCC Compliance. Notwithstanding anything to the contrary contained herein or in
any other agreement, instrument or document executed in connection herewith, no
party hereto shall take any actions hereunder that would constitute or result in
a transfer or assignment of any FCC License or a change of control over such FCC
License requiring the prior approval of the FCC without first obtaining such
prior approval of the FCC. In addition, the parties acknowledge that the voting
rights of any equity interests shall remain with the relevant Borrower thereof
even upon the occurrence and during the continuance of an Event of Default until
the FCC shall








--------------------------------------------------------------------------------




have given its prior consent to the exercise of stockholder rights by a
purchaser at a public or private sale of such equity interests or the exercise
of such rights by the Lenders or by a receiver, trustee, conservator or other
agent duly appointed pursuant to applicable law.
10.
Indemnification.

10.1
Generally. The Borrowers hereby agree to indemnify and hold harmless the Lenders
and its Affiliates, and each of their respective direct and indirect directors,
managers, officers, members, beneficiaries, partners, employees, agents,
advisors, representatives, attorneys, successors and assigns (each an
“Indemnified Person”) to the fullest extent permitted by Law, against all
expenses, liabilities and losses (including, but not limited to, attorney fees,
judgments, fines, fees, excise taxes or penalties) incurred or suffered by such
Person (or one or more of such Person’s Affiliates) by reason of the fact that
such Person is a Lender to or equityholder of the Borrowers (or an Affiliate
thereof) or in connection with, arising under, resulting from, or relating to
this Note or the Loan, the use of proceeds of the Note by the Borrowers or their
respective subsidiaries, or the Borrowers’ obligations hereunder, including,
without limitation, claims of third parties. Expenses, including attorneys’ fees
and expenses, incurred by any such Indemnified Person in defending a proceeding
shall be paid by the Borrowers in advance of the final disposition of such
proceeding, including any appeal therefrom, upon receipt of an undertaking by or
on behalf of such Indemnified Person to repay such amount if it shall ultimately
be determined that such Indemnified Person is not entitled to be indemnified by
the Borrowers. The right to indemnification and the advancement of expenses
conferred in this Section 10.1 shall survive payment in full of this Note and
shall not be exclusive of any other right which the Lenders may have or
hereafter acquire under any statute, agreement, Law, or otherwise. This Section
10.1 shall not apply with respect to taxes other than any taxes that represent
losses, claims, damages, etc. arising from any non-tax claim.

10.2
Savings Clause. If this Section 10 or any portion hereof shall be invalidated on
any ground by any court of competent jurisdiction, then the Borrowers shall
nevertheless indemnify and hold harmless each Indemnified Person pursuant to
this Section 10 to the fullest extent permitted by any applicable portion of
this Section 10 that shall not have been invalidated and to the fullest extent
permitted by applicable Law.

11.
Miscellaneous.

11.1
Notices.

(a)
All notices, requests or other communications required or permitted to be
delivered hereunder shall be delivered in writing and shall be given by personal
delivery or nationally recognized overnight courier, in each case to the address
specified below or to such other address as such Party may from time to time
specify in writing in compliance with this provision:








--------------------------------------------------------------------------------




(i)
If to the Borrowers:

HC2 Station Group, Inc.
c/o HC2 Holdings, Inc.
450 Park Avenue, 30th Floor
New York, New York 10022
Attn: Rebecca Hanson
HC2 LPTV Holdings, Inc.
c/o HC2 Holdings, Inc.
450 Park Avenue, 30th Floor
New York, New York 10022
Attn: Rebecca Hanson
(ii)
If to the Lenders:

Great American Life Insurance Company and
Great American Insurance Company
c/o American Money Management Corporation
301 East Fourth Street
27th Floor
Cincinnati, Ohio 45202
Attn: Tom Keitel and Tim Shipp
With copies to:
Great American Insurance Company
c/o American Money Management Corporation
301 East Fourth Street
27th Floor
Cincinnati, Ohio 45202
Attn: John S. Fronduti and Mark A. Weiss
(b)
Notices are deemed received (i) when delivered, if personally delivered, (ii) on
the next Business Day after tender for delivery if delivered by reputable
overnight courier service.

11.2
Governing Law. THIS NOTE AND ANY CLAIM, CONTROVERSY, DISPUTE OR CAUSE OF ACTION
BASED UPON, ARISING OUT OF OR RELATING TO THIS NOTE AND THE TRANSACTIONS
CONTEMPLATED HEREBY SHALL BE GOVERNED BY THE LAWS OF THE STATE OF NEW YORK,
WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPLES WHICH WOULD CAUSE THE APPLICATION
OF THE LAWS OF ANY OTHER JURISDICTION OTHER THAN THE STATE OF NEW YORK.








--------------------------------------------------------------------------------




11.3
Submission to Jurisdiction. Each Borrower hereby irrevocably and unconditionally
(i) agrees that any legal action, suit or proceeding arising out of or relating
to this Note may be brought in the state and federal courts located in the State
of New York, County of New York, Borough of Manhattan and (ii) submits to the
jurisdiction of any such court in any such action, suit or proceeding. Final
judgment against any Borrower in any action, suit or proceeding shall be
conclusive and may be enforced in any other jurisdiction by suit on the
judgment. Nothing in this Section 11.3 shall affect the right of the Lenders to
(i) commence legal proceedings or otherwise sue the Borrowers in any other court
having jurisdiction over the Borrowers or (ii) serve process upon the Borrowers
in any manner authorized by the Laws of any such jurisdiction.

11.4
Venue. The Borrowers irrevocably and unconditionally waive, to the fullest
extent permitted by applicable Law, any objection that it may now or hereafter
have to the laying of venue of any action or proceeding arising out of or
relating to this Note in any court referred to in Section 11.3 and the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.

11.5
Waiver of Jury Trial. EACH BORROWER HEREBY IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY RELATING TO THIS NOTE OR THE
TRANSACTIONS CONTEMPLATED HEREBY WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY.

11.6
Counterparts; Integration; Effectiveness. This Note and any amendments, waivers,
consents or supplements hereto may be executed in counterparts, each of which
shall constitute an original, but all taken together shall constitute a single
instrument. This Note and the Agreement Re: Secured Notes, dated the date
hereof, constitute the entire agreement between the Parties with respect to the
subject matter hereof and supersede all previous agreements and understandings,
oral or written, with respect thereto. Delivery of an executed counterpart of a
signature page to this Note by facsimile or in electronic (i.e., “pdf” or “tif”)
format shall be effective as delivery of a manually executed counterpart of this
Note.

11.7
Costs. The Borrowers agrees to pay to the Lenders the costs and expenses
(excluding, for the avoidance of doubt, net income and other taxes) incurred by
the Lenders, including legal fees, in connection with (a) preparation,
negotiation, and execution of this Note and any other documents executed in
connection herewith, (b) the transactions contemplated by this Note, including,
but not limited to amendments to this Note, and any other document executed in
connection herewith, (c) monitoring a Lender’s rights with respect to the
obligations under this Note, and (d) enforcement or collection of this Note or
any rights hereunder, in each case, including reasonable attorneys’ fees,
expenses, and court costs through all appellate proceedings.








--------------------------------------------------------------------------------




11.8
Successors and Assigns; Participation.

(a)
This Note or any interest therein may be assigned by the Lenders to any Person
who is a “United States person” as defined in Section 7701(a)(30) of the
Internal Revenue Code, as amended; provided that, any such assignment or
transfer shall be evidenced by the issuance of a new Note by the Borrowers in
the name of the assignee or transferee with terms and conditions identical to
those herein and reflecting the principal amount transferred thereto and
recorded by a register retained by the Borrowers. If the entire principal amount
of this Note is not transferred, a new Note in the name of the applicable Lender
shall also be issued by the Borrowers reflecting the principal amount remaining
after the transfer and recorded by the Borrowers in the register. The Borrowers
may not assign or transfer this Note or any of its rights hereunder without the
prior written consent of the Lenders. This Note shall inure to the benefit of,
and be binding upon, the Borrowers and the Lenders’ assigns.

(b)
Each Lender may at any time, without the consent of, or notice to, the
Borrowers, sell participations to any Person in all or a portion of such
Lender’s rights and/or obligations under this Note (including all or a portion
of its the Loan owing to it); provided that (i) such Lender’s obligations under
this Note shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations,
(iii) such Lender shall remain the holder of this Note, and (iv) the Borrowers
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under this Note, and (v) each Lender shall
be obligated to issue participant notes and keep a participant register in a
manner consistent with the obligations of the Borrowers under the first sentence
of Section 11.8.

11.9
Waiver of Notice. The Borrowers hereby waive demand for payment, presentment for
payment, protest, notice of payment, notice of dishonor, notice of nonpayment,
notice of acceleration of maturity and diligence in taking any action to collect
sums owing hereunder.

11.10
Interpretation. For purposes of this Note: (a) the words “include,” “includes”
and “including” shall be deemed to be followed by the words “without
limitation”; (b) the word “or” is not exclusive; and (c) the words “herein,”
“hereof,” “hereby,” “hereto” and “hereunder” refer to this Note as a whole. The
definitions given for any defined terms in this Note shall apply equally to both
the singular and plural forms of the terms defined. Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. Unless the context otherwise requires, references herein: (x) to
Schedules, Exhibits and Sections mean the Schedules, Exhibits and Sections of
this Note; (y) to an agreement, instrument or other document means such
agreement, instrument or other document as amended,








--------------------------------------------------------------------------------




supplemented and modified from time to time to the extent permitted by the
provisions thereof; and (z) to a statute means such statute as amended from time
to time and includes any successor legislation thereto and any regulations
promulgated thereunder. This Note shall be construed without regard to any
presumption or rule requiring construction or interpretation against the party
drafting an instrument or causing any instrument to be drafted.
11.11
Amendments and Waivers. No term of this Note may be waived, modified or amended
except by an instrument in writing signed by all of the Parties hereto. Any
waiver of the terms hereof shall be effective only in the specific instance and
for the specific purpose given.

11.12
Headings. The headings of the various Sections and subsections herein are for
reference only and shall not define, modify, expand or limit any of the terms or
provisions hereof.

11.13
No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising on the part of any Lender, of any right, remedy, power or privilege
hereunder shall operate as a waiver thereof, nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege. The rights, remedies, powers and privileges herein provided are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by Law.

11.14
Severability. If any term or provision of this Note is invalid, illegal or
unenforceable in any jurisdiction, such invalidity, illegality or
unenforceability shall not affect any other term or provision of this Note or
invalidate or render unenforceable such term or provision in any other
jurisdiction. Upon such determination that any term or other provision is
invalid, illegal or unenforceable, the Parties hereto shall negotiate in good
faith to modify this Note so as to effect the original intent of the parties as
closely as possible in a mutually acceptable manner in order that the
transactions contemplated hereby be consummated as originally contemplated to
the greatest extent possible.

11.15
Further Assurances. The Parties irrevocably (i) consent to the transactions
contemplated hereby and (ii) shall sign (or cause to be signed) all further
documents, do (or cause to be done) all further acts, and provide all assurances
as may reasonably be necessary or desirable to give effect to the terms of this
Note.



[SIGNATURE PAGE FOLLOWS]









--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Borrowers have executed this Note as of the date first
written above.
HC2 STATION GROUP, INC.
By:             
    Name:    Ivan P. Minkov
    Title:    Chief Financial Officer


HC2 LPTV HOLDINGS, INC.
By:             
    Name:    Ivan P. Minkov
    Title:    Chief Financial Officer


[Signature Page to Great American Secured Note]



--------------------------------------------------------------------------------




Accepted and agreed:
GREAT AMERICAN LIFE
INSURANCE COMPANY
By:             
    Name:    Mark F. Muething
    Title:    President


GREAT AMERICAN
INSURANCE COMPANY
By:             
    Name:    Stephen C. Beraha
    Title:    Assistant Vice President






[Signature Page to Great American Secured Note]



--------------------------------------------------------------------------------






ANNEX I
SCHEDULE OF LENDERS


Lender
Principal Amount
Great American Life Insurance Company
$4,500,000
Great American Insurance Company
$3,000,000












--------------------------------------------------------------------------------






SCHEDULE 7.2(e)
PERMITTED ASSET SALES
None.









--------------------------------------------------------------------------------






SCHEDULE 7.2(i)
EXCLUDED AGREEMENTS
(1)    Shared Services Agreement, dated December 13, 2017, by and among HC2
Broadcasting Holdings Inc., HC2 Broadcasting Inc., HC2 LPTV Holdings, Inc., HC2
Station Group, Inc. and HC2 Network Inc.









--------------------------------------------------------------------------------






SCHEDULE 7.3(d)
ACTIONS, ORDERS, PROCEEDINGS, INVESTIGATIONS
(1)
DTV America Corp., et al., Order and Consent Decree, 32 FCC Rcd 9129 (MB Oct.
31, 2017);1 

(2)
Mako Communications LLC, Order and Consent Decree, 31 FCC Rcd 112 (MB Jan. 13,
2016);2 

(3)
Una Vez Mas Las Vegas License, LLC Licensee of KHDF-CA, Las Vegas, NV Facility
Id No. 66807, Forfeiture Order, 22 FCC Rcd 6355 (EB Mar. 28, 2007).3 





































____________________________________________________  
1
The Parties to the Order and Consent Decree include DTV America Corporation,
King Forward, Inc., Tiger Eye Broadcasting Corporation, and Tiger Eye Licensing,
LLC, as licensees, and HC2 Broadcasting Inc. and HC2 Broadcasting License Inc.,
as proposed assignees/transferees and successors-in-interest. The Parties agreed
to implement a compliance plan for three years (i.e. until October 31, 2020).
The FCC authorizations subject to the Consent Decree are listed in Appendix A to
the Consent Decree.

2
Mako Communications LLC (“Mako”), predecessor-in-interest to HC2 LPTV Station
Group, entered into a Consent Decree with the FCC’s Media Bureau to resolve
alleged violations of the FCC’s public inspection file rules by station KNBX-CD
(FID 33819). Mako and its successors-in-interest agreed to implement a
compliance plan for two years (i.e., until January 13, 2018) under the terms of
the Consent Decree. The requirements of this Order and Consent Decree have
likely been satisfied or expired but are noted here out of an abundance of
caution.

3
The FCC found Una Vez Mas Las Vegas License, LLC, predecessor-in-interest to HC2
Station Group, liable for a monetary forfeiture in the amount of $6,400 for
willful and repeated violation of section 73.3526 of the FCC’s rules by KHDF-CA
(FID 66807). The requirements of this Order and Consent Decree have likely been
satisfied or expired but are noted here out of an abundance of caution.










--------------------------------------------------------------------------------






SCHEDULE 7.3(f)
TAXES
None.









--------------------------------------------------------------------------------






SCHEDULE 7.3(g)
[Reserved]









--------------------------------------------------------------------------------





SCHEDULE 7.3(h)
CAPITALIZATION
HC2 Station Group, Inc.
Common Stock
Total Authorized: 100 shares of Common Stock, $.001 par value per share.
Shareholder
# of Shares
% of Shares
HC2 Broadcasting Intermediate Holdings Inc.
100
100
%
 
 
 
Total Issued
100
100.00
%



HC2 LPTV Holdings, Inc.
Common Stock
Total Authorized: 100 shares of Common Stock, $.001 par value per share.
Shareholder
# of Shares
% of Shares
HC2 Broadcasting Intermediate Holdings Inc.
100
100
%
 
 
 
Total Issued
100
100.00
%


















--------------------------------------------------------------------------------





Schedule I:
Fee Payable to the Lenders


0.75% of the aggregate principal amount of the Original Secured Note
($262,500.00)




Sch-1

